      Case 3:12-cv-08123-HRH Document 1173 Filed 05/01/19 Page 1 of 2



 1   Jeffrey C. Matura, State Bar No. 019893
     Melissa J. England, State Bar No. 022783
 2   Barrett & Matura, P.C.
     8925 East Pima Center Parkway, Suite 100
 3   Scottsdale, Arizona 85258
     Telephone: (602) 792-5705
 4   Facsimile: (602) 792-5710
     jmatura@barrettmatura.com
 5   mengland@barrettmatura.com
 6   Attorneys for Defendant Town of Colorado City
 7
                            UNITED STATES DISTRICT COURT
 8
 9                                     DISTRICT OF ARIZONA
10   United States of America,                       Case No. CV-12-8123-PCT-HRH
11                        Plaintiff,                 NOTICE OF FILING OF MONITOR
                                                     AND POLICE CONSULTANT’S
12                   v.                              REPORTS
13   Town of Colorado City, Arizona; City of
     Hildale, Utah; and Twin City Water Authority,
14   Inc.,
15                        Defendants.
16
            Pursuant to this Court’s Order, ECF No. 1155, the Town of Colorado City hereby
17
     files the May 1, 2019 report of Court Monitor Roger Carter and the April 30, 2019 report
18
     of Police Consultant Jim Keith. Both reports are submitted herewith as Exhibits A and B,
19
     respectively.
20
            Dated May 1, 2019.
21
                                                     BARRETT & MATURA, P.C.
22
23
                                             By:     /s/ Jeffrey C. Matura
24                                                   Jeffrey C. Matura
                                                     Melissa J. England
25
                                                     8925 E. Pima Center Pkwy, Ste 100
26                                                   Scottsdale, AZ 85258
                                                     Attorneys for Defendant Town of
27                                                   Colorado City, Arizona
28
      Case 3:12-cv-08123-HRH Document 1173 Filed 05/01/19 Page 2 of 2



 1
                                 CERTIFICATE OF SERVICE
 2
           I hereby certify that on May 1, 2019, I electronically transmitted the foregoing
 3   document to the Clerk’s Office using the CM/ECF system for filing and transmittal of
     Notice of Electronic filing to the following CM/ECF registrants:
 4
     Steven H. Rosenbaum
 5   Sameena Shina Majeed
 6   R. Tamar Hagler
     Paul Killebrew
 7   Matthew J. Donnelly
     Emily M. Savner
 8
     Katharine F. Towt
 9   Stephen M. Ryals
     Noah D. Sacks
10   UNITED STATES DEPARTMENT OF JUSTICE
11   Civil Rights Division
     950 Pennsylvania Avenue, NW
12   Washington, D.C. 20530
     Attorneys for Plaintiff United States of America
13
14   R. Blake Hamilton
     Ashley Gregson
15   DURHAM JONES & PINEGAR, P.C.
16   111 East Broadway, Suite 900
     Salt Lake City, Utah 84111
17   Attorneys for Defendants City of Hildale, Utah,
     Twin City Water Authority, and Twin City Power
18
19
     /s/ Carolyn Harrington Marsh
20
21
22
23
24
25
26
27
28
                                                 2
